Citation Nr: 1317357	
Decision Date: 05/28/13    Archive Date: 06/06/13

DOCKET NO.  08-38 715	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disorder, to include arthritis.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

3.  Entitlement to a compensable rating for bilateral hearing loss.


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to May 1974.

This appeal to the Board of Veterans' Appeals (Board) arose from a February 2008 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Indianapolis, Indiana, which, in pertinent part, denied entitlement to service connection for a bilateral knee disability and PTSD, and denied entitlement to a compensable rating due to bilateral hearing loss.  The matter was before the Board in June 2010, at which time the claims were remanded for further development, to include examinations. 

As noted, the RO originally denied entitlement to service connection for posttraumatic stress disorder.  The treatment record indicates that the Veteran's symptoms may be associated with an alternative psychiatric disorder, such as depression.  Therefore, the issue, as reflected on the title page of this decision has been broadened to address the question of entitlement to service connection for any acquired psychiatric disorder, including PTSD.  Clemons v. Shinseki, 23 Vet. App. 1, 9 (2009).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In June 2010, the Board remanded the present appeal to provide examinations for the Veteran's claimed disabilities, noting that the Veteran was incarcerated.  In that remand, the Board observed that in Wood v. Derwinski, 1 Vet. App. 190, 193 (1991), the United States Court of Appeals for Veterans Claims (Court) held that, when handling the claims of incarcerated veterans, VA adjudicators must tailor such assistance to the peculiar circumstances of confinement, and that "such individuals are entitled to the same care and consideration given to their fellow veterans."  The Board also noted the Court's holding in Bolton v. Brown, 8 Vet. App. 185, 191 (1995), that when a Veteran is incarcerated the potential for conducting an examination at the confinement facility must be explored.

The Board instructed the RO to arrange for examinations of the Veteran by a psychologist, an audiologist, and an orthopedist.  The RO was to specifically take the Veteran's imprisoned status into account, and tailor its efforts to provide the examinations to his incarcerated circumstances.  It is not clear from the record that the RO made any efforts to determine the Veteran's location prior to attempting to schedule the examinations.  

In March 2011, the RO scheduled the Veteran for the required examinations, but cancelled the examinations when he failed to appear at the scheduled place and time.  Subsequently, as demonstrated in email correspondence between VA facilities, VA became aware that, contrary to reports that he had been released, the Veteran remained incarcerated, with an unknown release date.  

Then, in April 2011, VA received correspondence from the Veteran in which he had included his home address; VA interpreted this letter as an indication that he was no longer incarcerated, but the Board observes that whether or not he remained incarcerated is not clear from the April 2011 letter.  As a result, the RO scheduled the Veteran for examinations in May 2011, for which he again failed to report.  The record is not clear as to whether the Veteran remained incarcerated in May 2011, although it is evident from an Indiana Department of Correction's web page that he is presently residing in an Indiana Department of Correctional facility.  

Under Stegall v. West, 11 Vet. App. 268, 271 (1998), where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  The record fails to demonstrate that the RO took appropriate steps to ensure that the Veteran had an opportunity to appear for his examinations, including, if necessary, tailoring its efforts in order to attempt to provide an examination at his detention facility.  Even if the Veteran was out of the State's custody at the time of his scheduled examinations, the RO failed to adequately document that fact in the claims file in such a manner that appellate review could proceed.

As such, the Board must remand the matter again to arrange the examinations requested.  The RO/AMC must make specific efforts to address the particular circumstances presented, including if feasible, arranging for an examination at the confinement facility where the Veteran currently resides, or, if feasible, having him transported to the nearest VA medical facility for the required examinations.  

Finally, the Board notes that the information available on file indicates that the Veteran's earliest possible release date is July 24, 2013.  That date, assuming that the claimant is actually released, may present an opportunity to conduct the examinations at a VA facility. 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall arrange to have the appellant undergo VA examinations by a psychologist, an audiologist, and an orthopedist.  If necessary, the RO/AMC must attempt to arrange for the examinations to be conducted at the detention facility where the Veteran currently resides, or if feasible under the terms of the appellant's prison sentence, by having the appellant transported to a VA facility for examination.  

Prior to the requested examinations, the examiners must review the claims file, this remand, and any relevant records associated with the Virtual VA electronic file.  The ensuing reports must indicate that such a review occurred.

(a) The audiologist is to determine the current severity of the Veteran's bilateral hearing loss.

(b) In addition to the records review requested above, the psychologist should particularly review the November 2007 report of the Joint Services Research and Records Center verifying the Veteran's stressors.

The psychologist is to determine the nature and etiology of any diagnosed acquired psychiatric disorder, including whether the Veteran meets the diagnostic criteria of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM -IV) for a diagnosis of posttraumatic stress disorder.  All appropriate diagnostic tests are to be performed.  

After examining the Veteran, reviewing any psychological testing results and reviewing both Virtual VA and the claims folder, the examiner must diagnose any acquired psychiatric disorder present.  If posttraumatic stress disorder is diagnosed, the specific evidence which independently verifies the claimed stressor used to support a diagnosis of PTSD must be set forth.  If PTSD is due to a post service stressor that fact must be noted and explained.  The examiner must opine whether it is at least as likely as not (i.e. a 50 percent probability or greater) that any diagnosed psychiatric disorder began during, or is otherwise etiologically related to, the Veteran's service or an event or injury in service.

(c) The orthopedist must address the nature and etiology of any diagnosed knee disorder.  For each diagnosed knee disorder the orthopedist must opine whether it is at least as likely as not (i.e., a 50 percent probability or greater) that the diagnosed disorder is related to the Veteran's active service, to include the instances noted in the service treatment records, or to some other event. 

Any opinion must be fully explained and the rationale provided.  To the extent a determination cannot be made without resort to speculation, that must be noted in the examination reports, and an explanation why provided.  

The examiner is advised that the term "at least as likely as not" or a "50 percent probability" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  If the examiner is unable to provide an opinion, that fact must be stated and the reasons why an opinion cannot be provided explained.  

2.  The Veteran is to be notified that it is his responsibility to report for the examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).  In the event that the Veteran does not report for the aforementioned examinations, documentation should be obtained which shows that notice scheduling the examinations was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

3.  The RO/AMC shall document all actions and efforts to arrange and schedule the examinations and ensure that all reasonable efforts are expended to tailor VA's assistance to the Veteran's specific circumstances if he is incarcerated.

4.  The RO/AMC shall review all examination reports for adequacy and compliance with this remand.  If any examination report is lacking, the RO/AMC must take immediate corrective action.

5.  Then, readjudicate the claims.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, furnish him a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

